Case 1:21-cv-11921-TLL-PTM ECF No. 1-1, PagelD.7 Filed 08/19/21 Page 1 of 9

EXHIBIT A
Case 1:21-cv-11921-TLL-PTM ECF No. 1-1, PagelD.8 Filed 08/19/21 Page 2 of 9

 

Original - Court 2nd copy - Plaintiff
Approved, SCAO 1st copy - Defendant 3rd copy ~ Return
STATE OF MICHIGAN CASE NO.
JUDICIAL DISTRICT
IOSCO JUDICIAL CIRCUIT SUMMONS 21- AB
COUNTY PROBATE

 

 

 

Court address Court telephone no,

 

 

422 WEST LAKE ST,, P.O. BOX 838, TAWAS CITY, MI 48764-0838 989-362-3497
Plaintiff's name(s), address(es), and telephone no(s). Defendant's name(s), address(es), and telephone no(s),
DANIEL COLLARD

COBRA OIL & GAS, CORP,

 

Plaintiff's attorney, bar no,, address, and telephone no,
ROBERT M, RAITT (P47017)

DREW A. RUBY (P82843)

1000 TOWN CENTER, SUITE 1100
SOUTHFIELD, MI 48075 / 248-353-1000

 

 

 

 

 

 

Instructions: Check the Items below that apply to you and provide any requlred Information, Submit thls form to the court clerk along with your complaint and,
If necessary, a case Inventory addendum (form MC 21), The summons section will be completed by the court clark,

Domestic Relations Case

["] There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or
family members of the person(s) who are the subject of the complaint.

(_] There is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court Involving
the family or family members of the person(s) who are the subject of the complaint. | have separately filed a completed
confidential case inventory (form MC 21} listing those cases,

(J It is unknown If there are pending or resolved cases within the jurisdiction of the family division of the circuit court involving
the family or family members of the person(s) who are the subject of the complaint.

Civil Case

This is a business case in which all or part of the actlon includes a business or commercial dispute under MCL 600.8035,
MDHHS and a contracted health plan may have a right to recover expenses in this case. | certify that notice and a copy of
the complaint will be provided to MDHHS and (If applicable) the contracted health plan In accordance with MCL 400,106(4).
[+] There Is no other pending or resolved civil action arising out of the same transaction or occurrence as alleged in the
complaint.

(_] A civil action between these parties or other parties arising out of the transaction or occurrence alleged in the complaint has

been previously filed in Ci this court, ( Court, where

 

itwas given case number. = and assigned to Judge

 

The action Cliremains Cis no longer pending,

Summons section completed by court clerk. SUMMONS

NOTICE TO THE DEFENDANT: In the name of the people of the State of Michigan you are notified:
4. You are being sued.
2. YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a written answer with the court and

serve a copy on the other party or take other lawful action with the court (28 days if you were served by mail or you were
served outside this state},

3. If you do not answer or take other actlon within the time allowed, Judgment may be entered against you for the relief
demanded In the complaint.

4, If you require special accommodations to use the court because of a disability or if you require a foreign language interpreter
to help you fully participate in court proceedings, please contact the court | immediately fe fake ayrangemenis,

"Gds-at — FEFAal PM Gicn (|

*This summons |s invalid unless served on or before Its explration date. This dosument mut iq spaled by the seal of the djurt.

 

 

 

 

 

 

 

 

Mc o1 (9/19) SUMMONS MGR 1.109(D), MCR 2,102(B}, MCR 2,403, MCR 2.104, MGR 2,105
 

 

 

Case 1:21-cv-11921-TLL-PTM ECF No. 1-1, PagelD.9 Filed 08/19/21 Page 3 of 9

 

SUMMONS

Gase No.21- AB Ip wo

TO PROCESS SERVER: You are to serve the summons and complaint not later than 94 days from the date of filing or the date
of expiration on the order for second summons. You must make and file your return with the court clerk. If you are unable to
complete service you must return this original and ail coples to the court clerk,

 

 

 

 

[CERTIFICATE / AFFIDAVIT OF SERVICE / NONSERVICE |

 

(] OFFICER CERTIFICATE OR C] AFFIDAVIT OF PROCESS SERVER
| certify that | am a sheriff, deputy sheriff, bailiff, appointed Being first duly sworn, | state that | am a legally competent
court officer, or attorney for a party (MCR 2,104[Al[2]), adult, and | am not a party or an offlcer of a corporate
and that: (notarizatlon not required) party (MCR 2.103[A]), and that: (notarization required)

 

 

(_]! served personally a copy of the summons and complaint,
(J | served by registered or certified mall (copy of return receipt attached) a copy of the summons and complaint,

together with

 

List all documents served with the summons and complaint

 

on the defendani{(s):

 

Defendant's name Gomplete address(es) of service Day, date, time

 

 

 

 

 

 

LC]! have personally attempted to serve the summons and complaint, together with any attachments, on the following defendant(s)
and have been unable to complete service.

Defendant's name . Complete address(es) of service Day, date, time

 

 

 

 

 

 

 

| declare under the penalties of perjury that this proof of service has been examined by me and that fis contents are true to the
best of my information, knowledge, and belief.

 

 

 

 

 

 

 

 

 

 

Service fee Miles traveled Fee Signature
$ |s
Incorrect address fee | Miles traveled Fee TOTAL FEE Name (type or print)
$ {$ $
Title
Subscribed and sworn to before me on act : County, Michigan.
ate

 

Signature:

 

 

My commission expires:
Date Deputy court clerk/Notary public

Notary public, State of Michigan, County of

 

 

[ACKNOWLEDGMENT OF SERVICE |

| acknowledge that | have received service of the Recut together with Atlachmentis
cnmen
4 Q iG On anal ¢ Lor! (pro oar
ay, date, time
a oa on behalf of (Her Ol + Cone Cero
gnature

 
 

 

Raitt Law, PLLC., 1000 Town Center, Ste. 1100, Southfield, MI 48075 (248) 353-1000

 

 

Case 1:21-cv-11921-TLL-PTM ECF No. 1-1, PagelD.10 Filed 08/19/21 Page 4 of 9

STATE OF MICHIGAN
IN THE CIRCUIT COURT FOR THE COUNTY OF LOSCO
eC)
DANIEL COLLARD Case No.21- AYIW~ NO

Plaintiff(s)
v.

COBRA OIL & GAS, CORP, Hanorable David C. Riffal

Defendant.

 

ROBERT M. RAITT (P47017)
DREW A. RUBY (82843)

RAITT LAW, PLLC,

Attorneys for Plaintiff

1000 Town Center, Suite 1100
Southfield, Michigan 48075

(248) 353-1000 | (248) 617-2318 (fax)
braitt@raittlegal.com
druby@raittlegal.com

 

 

 

There is no other pending or resolved civil action arising out of
the transaction or occurrence alleged in the complaint.

/s/ Robert M. Raitt
Robert M. Raitt

COMPLAINT AND JURY DEMAND
NOW COMES the Plaintiff, DANIEL COLLARD, by and through his attorneys, RAITT
LAW, PLLC., and complaining against the Defendant, COBRA OIL & GAS CORPORATION.,
a foreign corporation, and for his Complaint against the Defendant, states as follows:
GENERAL ALLEGATIONS
1, That the Plaintiff, DANIEL COLLARD (“COLLARD”), is a resident of the City

of West Branch, County of Ogema, and State of Michigan.

 
Case 1:21-cv-11921-TLL-PTM ECF No. 1-1, PagelD.11 Filed 08/19/21 Page 5 of 9

2. That the Defendant, COBRA OIL & GAS CORP. (“COBRA”), is a foreign
corporation, qualified to conduct business in the City of Whittemore, County of Iosco, and State
of Michigan,

3. That the amount in controversy exceeds Twenty-Five Thousand ($25,000.00)
Dollars, exclusive of costs, interest and attorney fees.

FACTUAL ALLEGATIONS

4, The Plaintiff hereby incorporates by reference all the allegations contained in

 

 

paragraphs 1 through 3 in this complaint as they were specifically recited herein, paragraph by

paragraph, word for word,

5. That on or about May 03, 2019, the Plaintiff, COLLARD and his co-worker, on
behalf of McConnell and Scully Oilfield Services (“McConnell) were on location at the
Defendant’s oilwell, known as “Reno”, The oilwell was located at the corner of 55 and 65 in the
City of Whittemore, County of Iosco, State of Michigan.

6. McConnell was hired by the Defendant Cobra to strip their oilwell.

7. COBRA had their employee, Sam Mathews on site as Cobra’s consultant to oversee

PLLC., 1000 Town Center, Ste. 1100, Southfield, MI 48075 (248) 353-1000

the project,

n

LW;

Raitt La

8, COLLARD was informed that they were to take direction from Mr. Mathews and

follow his orders as they proceeded to strip the well,

9. Consequently, Sam Mathews was present for the entire time the work was being
done.

10. As Mr. Collard and his co-employee began the work, they asked Mathews if they
could lay down plug joints. Mr. Mathews insisted on having Collard stand up the pipes as

COLLARD and his co-employee performed their work.

 

 

 
Case 1:21-cv-11921-TLL-PTM ECF No. 1-1, PagelD.12 Filed 08/19/21 Page 6 of 9

11. Towards the conclusion of the stripping of the well, Mr, Mathews told COLLARD
that all the rods and tubing were out of the wellbore. Mr. Mathews was in possession of the records
~ to be able to verify how many rods were in the hole.
12, Also, COLLARD and his co-employee had observed paraffin flowing out of the
pipe and asked Mr. Mathews if a valve could be placed in to relieve the pressure. Mr, Mathews
assured COLLARD that there was no pressure and that they could proceed,

13. Consequently, COLLARD unscrewed the joint.

 

 

14, At that point, a rod which had remained in the hole, shot out of the tubing, hit the

traveling blocks and landed directly on COLLARD’S arm.
15, COLLARD suffered a significant injury to his right arm.
GENERAL NEGLIGENCE
16. The Plaintiff hereby incorporates by reference all the allegations contained in

paragraphs 4 through 15 in this complaint as they were specifically recited herein, paragraph by

paragraph, word for word.
17, Mr. Sam Mathews, on behalf of the Defendant, COBRA OIL AND GAS
CORPORATION was placed on site, to oversee the stripping of the well by Plaintiff COLLARD.

18. | Mathews had all the necessary information relevant to the Defendant’s oilwell; he

Raitt Law, PLLC., 1000 Town Center, Ste. 1100, Southfield, MI 48075 (248) 353-1000

had the records showing exactly how many rods were in the hole.

19. Furthermore, COLLARD was told he was to take direction from Mathews
throughout the project as he and his co-employee, on behalf of McConnell stripped the Defendant’s
well,

20. COBRA by and through their employee Samuel Mathews, as the consultant

overseeing the project, breached their duties and were negligent as follows;

 

 

 
Case 1:21-cv-11921-TLL-PTM ECF No. 1-1, PagelD.13 Filed 08/19/21 Page 7 of 9

a, Failed to provide Plaintiff with a safe place to execute the stripping of the well;

b, Retained control of the work being done and were negligent in its inspection and
job supervision;

c, Defendant knew or should have known through the records in Mr, Mathews
possession that one rod remained in the hole; and therefore, failed to properly direct Plaintiff on
the tubing and rod removal;

d. Defendant knew or should have known the paraffin, witnessed by Plaintiff which

 

 

was flowing out of the pipe, could result in a dangerous amount of pressure being released when
the joint was unscrewed; Consequently, not allowing a valve to be placed at the request of
COLLARD, increased the danger to which Plaintiff was subjected when the joint was unscrewed.

€. Defendant knew or should have known that laying down plug joints as Mr. Collard
had requested, would have been a much safer way to proceed, Consequently, Mr, Matthews
insisting on Plaintiff standing up the pipes as they performed their work, additionally increased
the amount of harm the Plaintiff was subjected to as he proceeded to perform the stripping of the
well,

f Failed to provide adequate job supervision and job inspection;

g. Failed to abide by MIOSHA and IOSHA standards’

Raitt Law, PLLC., 1000 Town Center, Ste. 1100, Southfield, MI 48675 (248) 353-1000

h. Failed to carefully select a consultant on behalf of their company to oversee the
work done by Plaintiff, and to properly supervise and advise Plaintiff and his co-employee how to
proceed with the stripping of the Defendant’s well,

21. Each of these acts of negligence was a proximate cause of Plaintiff's injuries and

damages.

 

 

 
 

 

Raitt Law, PLLC., 1000 Town Center, Ste. 1100, Southfield, MI 48075 (248) 353-1000

 

 

Case 1:21-cv-11921-TLL-PTM ECF No. 1-1, PagelD.14 Filed 08/19/21 Page 8 of 9

22, That as a direct and proximate result of the aforesaid acts or omissions on the part
of the Defendant Cobra, Plaintiff COLLARD sustained severe permanent and irreversible injuries,
including but not limited to a displaced right ulnar fracture requiring open reduction and internal
fixation as well as a right carpel tunnel release with a subsequent surgery for removal of the
hardware.

23. That as a direct and proximate result of the breaches of duty on the part of the
defendant Cobra, Plaintiff Collard’s injuries have caused him disability and work loss.

24, That as a direct and proximate result of the breaches of duty on the part of the
defendant Cobra, Plaintiff Collard has sustained severe injuries, which have resulted in medical
bills, which in part have yet to be paid.

WHEREFORE, the Plaintiff, COLLARD, respectfully request that this Honorable Court
enter a judgment against the Defendant, in whatever the Court or Jury determines to be fair, just
and adequate compensation for the injuries and damages sustained by the Plaintiff together with

interest, court costs and attormey fees.

Respectfully submitted,

RAITT LAW, PLLC

BY: /s/Robert.M. Raitt
ROBERT M. RAITT (P47017)
DREW A, RUBY (82843)
Attorneys for Plaintiff
1000 Town Center, Suite 1100
Southfield, Michigan 48075
(248) 353-1000 | (248) 617-2318 (fax)

braitt@raittlegal.com
Dated: June 17, 2021

 
 

 

Raitt Law, PLLC., 1000 Town Center, Ste. 1100, Southfield, MI 48075 (248) 353-1000

 

 

Case 1:21-cv-11921-TLL-PTM ECF No. 1-1, PagelD.15 Filed 08/19/21 Page 9 of 9

STATE OF MICHIGAN
IN THE CIRCUIT COURT FOR THE COUNTY OF IOSCO
DANIEL COLLARD Case No, 21-
Plaintiff(s)
v.

COBRA OIL & GAS, CORP.

 

Defendant.
ROBERT M. RAITT (P47017) STEVE POTTERPOTTER,
DREW A, RUBY (82843) DEAGOSTINO, O'DEA & CLARK
RAITT LAW, PLLC. 2701 Cambridge Ct., #223
Attorneys for Plaintiff Auburn Hills, MI. 48326
1000 Town Center, Suite 1100 248-377-1700

Southfield, Michigan 48075
(248) 353-1000 | (248) 617-2318 (fax)
braitt@raittlegal.com

druby@raittlegal.com

 

DEMAND FOR JURY TRIAL
NOW COMES the Plaintiff, DANIEL COLLARD, by and through his attorneys, RAITT

LAW, PLLC., and hereby demands a trial by jury in the above-entitled matter.

Respectfully submitted,

Date: June 23, 2021 RAITT LAW, PLLC

BY:  /s/Robert M. Raitt
ROBERT M. RAITT (P47017)
DREW A. RUBY (82843)
Attorneys for Plaintiff
1000 Town Center, Suite 1100
Southfield, Michigan 48075
(248) 353-1000 | (248) 617-2318 (fax)
braitt@raittlegal.com

 
